Citation Nr: 0913852	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from February 1966 to February 1969.  
He died in January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that the issue of entitlement to dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 was also certified for appellate review.  
In light of the decision below, however, the Board finds that 
the issue is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran died in January 
2005 as a result of arteriosclerotic cardiovascular disease; 
another significant condition contributing to death was 
diabetes mellitus.

3.  The Veteran's service-connected diabetes mellitus was a 
contributing factor in the cause of his death.
CONCLUSION OF LAW

The Veteran's death was incurred as a result of a disease 
that developed during active service.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
March 2007 letter from the RO.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing her claim and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Board finds the notice requirements pertinent to the 
issue on appeal have been met and that all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty, but no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, records show the Veteran served in the Republic 
of Vietnam during active service, from February 1967 to 
January 1968.  A November 2001 rating decision, in pertinent 
part, established service connection for diabetes mellitus 
based upon exposure to herbicides in Vietnam.  The Veteran's 
death certificate shows he died in January 2005 as a result 
of arteriosclerotic cardiovascular disease with diabetes 
mellitus listed as another significant condition resulting in 
death.  In support of her claim, the appellant asserted in 
statements and testimony that the Veteran's death was related 
to his posttraumatic stress disorder and diabetes mellitus 
and was service related.  

In October 2008, the Board referred the issue on appeal for a 
medical expert opinion.  A December 2008 VA cardiology 
section medical opinion found that the Veteran's diabetes 
mellitus was a contributing factor in his death in 
conjunction with his other risk factors, but that the 
probability of a causal relationship was in the area of 
50 percent or greater.  It was noted that his other risk 
factors included hypertension, obesity, and hyperlipidemia, 
but that coronary artery disease was a major cause of 
morbidity and mortality in diabetic patients and that they 
were more likely to have myocardial infarction.  Diabetes 
mellitus was also noted to remain an independent 
cardiovascular risk when adjusting for advancing age, 
hypertension, hypercholesterolemia, and left ventricular 
hypertrophy.  

Based upon the evidence of record, the Board finds that the 
Veteran died in January 2005 and that his service-connected 
diabetes mellitus was a contributing factor in the cause of 
his death.  The December 2008 VA medical opinion relating the 
Veteran's cause of death to a service-connected disease is 
shown to have been based upon a thorough review of the 
available medical records and sound medical judgment.  
Therefore, entitlement to service connection for the cause of 
the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


